DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: all claims are the same as presented last.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill would combine the teachings of Barbour and Bauer et al. because they are not directed to the same field of endeavor. The examiner respectfully disagrees because both Barbour (para. [0024], [0062], [0063]) and Bauer et al. (para. [0021], [0028], [0120], [0033]) analyzing bodily fluid in Zinc Selenide using infrared laser. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Finally, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection is maintained and made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-6, 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2019/0277863 A1; pub. Sep. 12, 2019) in view of Bauer et al. (US 2018/0328835 A1; pub. Nov. 15, 2018).
Regarding claim 1, Barbour discloses: an infrared detection system (para. [0061]) comprising: an infrared (IR) light source (para. [0061]) and (b) an IR cell with an infrared sensor element that comprises a germanium  internal reflection element comprising a trapezoid or parallelogram shape (para. [0012]), which shape is configured to provide for more than one passage of the infrared light from the IR light source through the reflection element (fig.1C) and being transparent in infrared light with sufficient signal to noise ratio to detect an amide I band of a candidate biomarker protein (para. [0012]), and at least one antibody capable of specific and conformationally independent binding to the candidate biomarker protein (para. [0021]), wherein the antibody is covalently attached to at least one surface of said internal germanium reflection element (para. [0012]). Barbour is  silent about: (a) a tunable quantum-cascade laser as an infrared (IR) light source.
In a similar field of endeavor, Bauer et al. disclose: (a) a tunable quantum-cascade laser as an infrared (IR) light source (para. [0120]) motivated by the benefits of a laser that cover a number of characteristic wavelengths (Bauer et al. para. [0169]).
In light of the benefits for a laser that cover a number of characteristic wavelengths as taught by Bauer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us the laser of Bauer et al. in the apparatus of Barbour.
Regarding claim 2, Barbour discloses: (i) the sensor element is further suitable for the parallel analysis by another optical method including detection of fluorescence at different wavelengths; and/or (ii) the internal reflection element is a germanium monocrystal (para. [0012]-[0013]).
Regarding claim 5, Barbour discloses: the candidate biomarker protein is an amyloidogenic peptide (para. [0059]).
Regarding claim 6, Barbour discloses: an IR-detector (para. [0012])
Regarding claim 8, Barbour discloses: (a) contacting a flux of a sample of a complex body fluid comprising the candidate biomarker protein with the IR cell comprising the infrared sensor element of claim 1 (fig.1C, para. [0012]); (c) analyzing the obtained infrared spectrum to determine the secondary structure of the candidate biomarker protein by comparing the obtained infrared spectrum with a spectrum of the candidate biomarker protein with known secondary structure (para. [0011]-[0012]). Bauer et al. disclose: (b) submitting an IR beam through said IR cell with the tunable quantum-cascade laser and obtaining an infrared spectrum therefrom (para. [0120]) motivated by the benefits of a laser that cover a number of characteristic wavelengths (Bauer et al. para. [0169]).
Regarding claim 9, Barbour discloses: (i) the method further comprises: analyzing the obtained infrared spectrum to classify the sample with statistical methods based on the secondary structure composition of the candidate biomarker protein; and/or
(ii)  the method further comprises: regenerating of the surface of the infrared element by application of a solution of free ligand for the receptor antibody: and/or
(iii)  the spectrum obtained in step (b) has a sufficient signal to noise ratio to resolve the amide I band; and/or (para. [0012])
(iv) step (c) comprises analyzing the a shift of the amide I band maximum of the biomarker protein to determine the secondary structure of the candidate biomarker protein; and/or
(v) the method further comprises, parallel to the infrared analysis, detection by another optical method and/or
(vi)  the method combines immuno-ATR-IR vibrational spectroscopy with parallel fluorescence spectroscopy; and/or
(vii) the complex body fluid is cerebrospinal fluid, blood or serum,
(viii) the method is suitable for separate (in-vitro) or online determination of the candidate biomarker protein.
Regarding claim 10, Barbour discloses: a shift of the an amide I band maximum of the biomarker protein is a classifier indicative for the progression of the disease (para. [0011], [0016])
Regarding claim 11, Barbour discloses: the candidate biomarker protein is amyloid-beta peptide, wherein a downshift of the amide I band maximum of the amyloid-beta peptide, is indicative for progression of Alzheimer’s disease; or the candidate biomarker protein is an alpha-synuclein peptide, wherein a down shift of the amide I band maximum of the alpha-synuclein peptide is indicative for the progression of Parkinson’s disease (para. [0078]).
Regarding claim 12, Barbour discloses: the antibody is covalently attached to the at least one surface of said internal germanium reflection element by a method comprising: silanization with short silane linkers or by thiolation with short thiol linkers, reacting freely accessible amine groups of said antibody with amine-reactive groups on the short silane linkers or the short thiol linkers, and blocking remaining amine-reactive groups on the short silane/thiol linkers with a blocking substance not cross-reactive with the candidate biomarker protein (para. [0064]). 
Regarding claim 13, Barbour discloses: the short silane linkers and the short thiol linkers comprise homogenous silane and thiol linkers, mixtures of silane linkers and mixtures of thiol linkers, and have a chain length of not more than 20 atoms or not more than 15 atoms (para. [0064]). 
Regarding claim 14, Barbour discloses: 
X3Si-(CH2)n-Y-(CH2)n'-Z,
X2R1Si-(CH2)n-Y-(CH2)n-Z or X(R1)2Si-(CH2)n-Y-(CH2)n-Z, and the thiol linkers have the following formula:
HS-(CH2)n-Y-(CH2)n-Z,
wherein
X at each occurrence is independently selected from halogen and Ci-6 alkoxy, n is an integers of 1 to 10, n' is an integer of 1 to 5;
R1 at each occurrence is independently selected from Ci-6 alkyl,
Y is a chemical bond, -0-, -CO-, -S02-, -NR2-, -S-, -SS-, -NR2CO-, -CONR2-, -NR2S02- or -S02NR2-, wherein R2 is H or Ci-6 alkyl, and Z is an amine-reactive group selected from -C02H, -SO3H and ester derivatives thereof (para. [0065])
Regarding claim 15, Barbour discloses: the sensor element is obtainable by (i)  silanization, wherein X is independently selected from Ci-6 alkoxy-groups,
Y is -NHCO-,
Z is -C02H or an ester derivative thereof, n is an integer of 1 to 5, and n' is an integer of 1 to 3; or
(ii) thiolation, wherein
Y is a chemical bond,
Z is -C02H or an ester derivative thereof, n is an integer of 1 to 8, and n' is an integer of 1 to 5 (para. [0065]). 
Regarding claim 16, Barbour discloses: the sensor element is obtainable by silanization, wherein the Ci-6 alkoxy-groups are independently selected from methoxy and ethoxy groups, n is 3, and n' is 2 (para. [0065]).
Regarding claim 17, Barbour discloses: the sensor element is obtainable by thiolation, wherein n is 8 and n' is 4 (para. [0065]).
Regarding claim 18, Barbour discloses: the blocking substance is selected from casein, ethanolamine, L4ysine, polyethylene glycols, albumins and derivatives thereof (para. [0070]).
Regarding claim 19, Barbour discloses: the sensor element is suitable for detection of fluorescence at different wavelengths (para. [0013]).
Regarding claim 20, Barbour discloses: the germanium monocrystal is a trapezoid cut germanium monocrystal (para. [0012]).
Regarding claim 21, Barbour discloses: the amyloidogenic peptide is an amyloid-beta peptide, a tau protein, alpha-synuclein, prion protein, or huntingtin protein (para. [0010]).
Regarding claim 22, Barbour discloses: the method comprises detecting the quantity of the candidate biomarker protein having the determined secondary structure (para. [0010]).
Regarding claim 23, Barbour discloses: a shift of the amide I band maximum of the biomarker protein below the threshold of 1638 - 1648 cm-1 is indicative of the progression of the disease (para. [0073])
Regarding claim 24, Barbour discloses: the complex body fluid sample is not pretreated prior to said contacting (para. [0024]). 
Regarding claim 25, Barbour discloses: the candidate biomarker protein is amyloid-beta peptide, and the downshift of the amide I band maximum of the amyloid-beta peptide is compared to a threshold value within 1638-1648 cm'1; or the candidate biomarker protein is an alpha-synuclein peptide, and the down shift of the amide I band maximum of the alpha-synuclein peptide is compared to a threshold value within 1638-1648 cm-1 (para. [0010], [0073]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884